UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7612


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

DWIGHT JULIUS FULTON, a/k/a DJ,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:10-cr-00022-JKB-2; 1:11-cv-02870-JKB)


Submitted:   December 13, 2012            Decided:   December 19, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dwight Julius Fulton, Appellant Pro Se.   Mushtaq Zakir Gunja,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dwight     Julius       Fulton       seeks    to   appeal      the   district

court’s       orders    denying        relief        on    his   28    U.S.C.A.      § 2255

(West Supp. 2012) motion and denying his Fed. R. Civ. P. 59(e)

motion without prejudice.               The orders are not appealable unless

a   circuit       justice        or     judge         issues     a      certificate        of

appealability.         28 U.S.C. § 2253(c)(1)(B) (2006).                    A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find    that     the    district           court’s     assessment        of    the

constitutional claims is debatable or wrong.                          Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003).            When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states    a    debatable      claim     of     the    denial     of    a    constitutional

right.    Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Fulton has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense       with    oral    argument         because      the      facts    and      legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3